Citation Nr: 1216741	
Decision Date: 05/09/12    Archive Date: 05/16/12

DOCKET NO.  99-17 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for residuals of a head injury with resultant ear disorder.

2.  Entitlement to service connection for lumbosacral polyradiculopathy.

3.  Entitlement to service connection for a sinus disorder.

4.  Entitlement to service connection for a bilateral shoulder disorder.

5.  Entitlement to service connection for degenerative joint disease (DJD) of the cervical spine.

6.  Entitlement to service connection for a cardiovascular disorder. 



ATTORNEY FOR THE BOARD

M. Turner, Associate counsel 


INTRODUCTION

The Veteran enrolled in the United States Army Reserve Officer Training Corps (ROTC) in August 1980 and attended Advanced Training Camp in June 1981.  She had a period of active duty from September 1983 to March 1984 and active duty for training with the Army Reserves from June 3, 1989 to June 17, 1989, from July 20, 1991 to August 3, 1991, and from December 4, 1994 to December 16, 1994.  

This matter initially came before the Board of Veterans' Appeals (Board) on an appeal from a rating decision that was issued by the Regional Office (RO) in San Juan, Puerto Rico.  It was remanded by the Board for additional development in December 2010.  It has now been returned to the Board.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

After the additional development prescribed in the prior Board remand was accomplished, the Veteran was sent a supplemental statement of the case (SSOC) in February 2012 and she was informed she had 30 days to submit additional information or evidence.  In response, the Veteran submitted several releases to obtain records of her more recent medical treatment for her various claimed disorders from a number of private health care providers.  She also sent a medical record indicating that she had ear disorders.  The records from these health care providers have not been obtained and associated with the claims file.  This should be accomplished prior to appellate adjudication of the Veteran's claim.

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's private treatment records from the providers identified on the releases which were submitted by the Veteran in March 2012 and April 2012 and associate them with the claims file.  If any of these records cannot be obtained, the claims file should document the attempts that were made to obtain the records and the Veteran should be notified of VA's inability to obtain the records.

2.  After completion of the above development, the Veteran's claim should be re-adjudicated.  If the determination remains unfavorable to the Veteran, she should be provided with a supplemental statement of the case (SSOC) and given an opportunity to respond thereto. 

Then, if indicated, this case should be returned to the Board for the purpose of appellate disposition.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
M.  MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


